DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
Applicant’s arguments, see page 2, filed 2/8/2022, with respect to the rejection(s) of claims 1 and 10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paulsen et al. (US Pat No 6,866,211 B2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1, 3-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sparrow (US Pat No RE09397) in view of Paulsen et al. (US Pat No 6,866,211 B2) and further in view of Bowen (US Pat No 5,316,218).
Re claim 1, Sparrow shows a spray nozzle (Figs. 1-5) comprising:
a nozzle body (a/B) having a first portion (a) and a second portion (B), the first portion (a) having a cylindrical configuration, the second portion (B) including a dome-shaped end wall, the first and second portions of the nozzle body defining an internal fluid passage (through a) having an inlet end and a downstream end (b) defined by the dome-shaped end wall;
a flow control element (see annotated figure) arranged at the inlet end of the internal fluid passage, the flow control element including a pre-orifice (see annotated figure) through which fluid can enter the internal fluid passage (through a) of the nozzle body (a/B); and
first and second discharge orifices (h and h) in the dome-shaped end wall with each of the first and second discharge orifices being arranged on a respective one of opposing first and second sides of an apex (at c) of the dome-shaped end wall, the first and second discharge orifices (h and h) having an elongated slit-like configuration with a first end being arranged relatively closer to the apex (at c) than the second end, a portion of the first and second discharge orifices (h and h) near the first end of each discharge orifice being in overlapping relation (Fig. 2) when viewed from the first side towards the second side for producing a fan-shaped fluid discharge pattern from the spray nozzle with even distribution.
Sparrow does not teach said first and second discharge orifices having an elongated slit-like configuration that is relatively narrower in width at a first end thereof than at a second end thereof with the first end and each of the first and second discharge orifices 
However, Paulsen et al. show an elongated slit-like configuration (Fig. 3, 25) that is relatively narrower in width at a first end (28) thereof than at a second end (26) thereof with the first end (28) and being arranged relatively closer to the apex (Fig. 5, 44) than the second end (26) and each of the discharge orifices (25) widens continuously as the respective discharge orifice extends from the first end (28) to the second end (26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second discharge orifices of Sparrow include a relatively narrower width at a first end thereof than at a second end thereof as taught by Paulsen et al. to provide for a range in the spray distribution and spray distance (Paulsen – col. 3, lines 30-33).
Further, Bowen shows a spray nozzle for producing a fan-shaped spray (abstract) including first and second discharge orifices (Fig. 4, 35 & 36) which are in parallel relation to each other (col. 3, lines 60-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second discharge orifices in parallel relation to each other, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Further, no criticality appears to be present for the claimed feature.

    PNG
    media_image1.png
    583
    604
    media_image1.png
    Greyscale

Re claim 3, Sparrow as modified by Paulsen et al. and Bowen shows the first and second discharge orifices (Sparrow - Fig. 2, h and h) extend in opposing directions.
Re claim 4, Sparrow as modified by Paulsen et al. and Bowen shows each of the first and second discharge orifices (Sparrow - Fig. 1, h and h) has a respective centerline that forms an acute angle with a longitudinal axis (Sparrow - central axis of a) of the nozzle body.
Re claim 5, Sparrow as modified by Paulsen et al. and Bowen discloses the claimed invention except for the centerline of each of the first and second discharge orifices forms 
Re claim 6, Sparrow as modified by Paulsen et al. and Bowen discloses the claimed invention with the exception of specific dimensions for the first and second ends of the first and second discharge orifices.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a second end that is approximately three times wider than the first end for the first and second discharge orifices since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further no criticality appears to be provided for the claimed relative dimension.

Re claim 9, Sparrow as modified by Paulsen et al. and Bowen shows an orientation rib (Sparrow - Fig. 1, c) is provided on an exterior surface of the dome-shaped end wall, the orientation rib (Sparrow - c) extending across the apex of the dome-shaped end wall midway between the first and second discharge orifices (Sparrow - h and h).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sparrow (US Pat No RE09397) in view of Paulsen et al. (US Pat No 6,866,211 B2) and Bowen (US Pat No 5,316,218) and further in view of Maksymec et al. (US Pub No 2014/0042251 A1).
Re claim 7, Sparrow as modified by Bowen shows all aspects of the claimed invention but does not teach a disc-shaped member that is received in the inlet end of the nozzle body.
However, Maksymec et al. show a cylindrical nozzle boy (Fig. 13a/13b – 400) with a disc-shaped member (405) including a centrally located orifice (406) that is received in the inlet end of the nozzle body.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the nozzle body of Sparrow as modified by Bowen include a disc-shaped member as a flow control element as taught by Maksymec et al. to control water pressure and limit water flow to the nozzle (Maksymec – paragraph 0002).
Claims 10-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pat No 7,854,396 B2) in view of Sparrow (US Pat No RE09397) and further in view of Paulsen et al. (US Pat No 6,866,211 B2).
Re claim 10, Wu shows a spray device (Fig. 1) comprising:
a fluid reservoir (10);

a spray nozzle (top end of 50) attached to the wand for discharging fluid from the fluid reservoir.
Wu does not show a nozzle body having a first portion and a second portion, the first portion having a cylindrical configuration, the second portion including a dome-shaped end wall, the first and second portions of the nozzle body defining an internal fluid passage having an inlet end and a downstream end defined by the dome-shaped end wall;
a flow control element arranged at the inlet end of the internal fluid passage, the flow control element including a pre-orifice through which fluid can enter the internal fluid passage of the nozzle body; and
first and second discharge orifices in the dome-shaped end wall with each of the first and second discharge orifices being arranged on a respective one of opposing first and second sides of an apex of the dome-shaped end wall, the first and second discharge orifices each having an elongated slit-like configuration that is relatively narrower in width at a first end thereof than at a second end thereof with the first end being arranged relatively closer to the apex than the second end, a portion of the first and second discharge orifices near the first end of each discharge orifice being in overlapping relation when viewed from the first side towards the second side and said first and second discharge orifices each having straight center lines and widen continuously as the respective discharge orifices extends from the first end to the second end  for producing a fan-shaped fluid discharge pattern from the spray nozzle with even distribution.
However, Sparrow shows a spray nozzle (Figs. 1-5) comprising:
a nozzle body (a/B) having a first portion (a) and a second portion (B), the first portion (a) having a cylindrical configuration, the second portion (B) including a dome-shaped end wall, the first and second portions of the nozzle body defining an internal fluid 
a flow control element (see annotated figure) arranged at the inlet end of the internal fluid passage, the flow control element including a pre-orifice (see annotated figure) through which fluid can enter the internal fluid passage (through a) of the nozzle body (a/B); and
first and second discharge orifices (h and h) in the dome-shaped end wall with each of the first and second discharge orifices being arranged on a respective one of opposing first and second sides of an apex (at c) of the dome-shaped end wall, the first and second discharge orifices (h and h) being configured to produce a fan-shaped fluid discharge pattern with each discharge orifice having an elongated slit-like configuration with a first end being arranged relatively closer to the apex (at c) than the second end, a portion of the first and second discharge orifices (h and h) near the first end of each discharge orifice being in overlapping relation (Fig. 2) when viewed from the first side towards the second side and said first and second discharge orifices (h and h) each having straight center lines (as no further definition has been provided for this limitation, straight center lines can be chosen) and for producing a fan-shaped fluid discharge pattern from the spray nozzle with even distribution.
The substitution of one known element (nozzle structure as shown in Sparrow) for another (nozzle structure as shown in Wu) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the nozzle structure shown in Sparrow would have yielded predictable results, namely, spray liquid outwardly in Wu for gardening purposes.
Further, Paulsen et al. show an elongated slit-like configuration (Fig. 3, 25) that is relatively narrower in width at a first end (28) thereof than at a second end (26) thereof with the first end (28) and being arranged relatively closer to the apex (Fig. 5, 44) than the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second discharge orifices of Sparrow include a relatively narrower width at a first end thereof than at a second end thereof as taught by Paulsen et al. to provide for a range in the spray distribution and spray distance (Paulsen – col. 3, lines 30-33).
Re claim 11, Wu as modified by Sparrow and Paulsen et al. show shoulder straps (Wu – Fig. 1, connected to 10) configured to support the reservoir (Wu – 10) on a back of a user.
Re claim 12, Wu as modified by Sparrow and Paulsen et al. show a flange (see annotated figure) is arranged at the inlet end of the nozzle body and further including a mounting nut (see annotated figure) for securing the spray nozzle to an end of the wand.

    PNG
    media_image2.png
    421
    508
    media_image2.png
    Greyscale

Re claim 14, Wu as modified by Sparrow and Paulsen et al. show the first and second discharge orifices (Sparrow - Fig. 2, h and h) extend in opposing directions.

Re claim 16, Wu as modified by Sparrow and Paulsen et al. disclose the claimed invention except for the centerline of each of the first and second discharge orifices forms an angle of less than 10 degrees with the longitudinal axis of the nozzle body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an angle of less than 10 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the spray angle which achieves the recognized result of creating a deflection through the inclination of the slots and providing an increased velocity in the flow (Sparrow – col. 2, lines 72-80), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, no criticality appears to be present for the claimed angle range.
Re claim 17, Wu as modified by Sparrow and Paulsen et al. disclose the claimed invention with the exception of specific dimensions for the first and second ends of the first and second discharge orifices.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a second end that is approximately three times wider than the first end for the first and second discharge orifices since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further no criticality appears to be provided for the claimed relative dimension.
Re claim 19, Wu as modified by Sparrow and Paulsen et al. show the pre-orifice (see annotated figure) is centrally disposed in the flow control element.
Re claim 20, Wu as modified by Sparrow and Paulsen et al. show an orientation rib (Sparrow - Fig. 1, c) is provided on an exterior surface of the dome-shaped end wall, the orientation rib (see annotated figure of Sparrow above) extending across the apex of the dome-shaped end wall midway between the first and second discharge orifices (Sparrow - h and h) and said first and second discharge orifices being oriented for directing fan-shaped spray patterns parallel to said orientation rib (Sparrow – as a wall of the discharge orifice is a wall of the orientation rib, the flow out of the orifices will be parallel to the wall and thus parallel to the rib).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pat No 7,854,396 B2) in view of Sparrow (US Pat No RE09397) in view of Paulsen et al. (US Pat No 6,866,211 B2) and further in view of Maksymec et al. (US Pub No 2014/0042251 A1).
Re claim 18, Wu as modified by Sparrow and Paulsen et al. show all aspects of the claimed invention but does not teach a disc-shaped member that is received in the inlet end of the nozzle body.
However, Maksymec et al. show a cylindrical nozzle boy (Fig. 13a/13b – 400) with a disc-shaped member (405) including a centrally located orifice (406) that is received in the inlet end of the nozzle body.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the nozzle 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752


/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752